Per Curiam.  Appellant’s counsel, Stuart Vess, files a motion to withdraw and requests that attorney Joe Don Winning-ham be substituted in his place. Mr. Vess’s motion is granted. Appellant moves for the belated review of the court of appeals, division III, decision issued on May 27, 1998. Appellant asserts that, until June 30, 1998, he was unaware of the court of appeals’ May 27 opinion, and seeks a belated review. See Porter v. State, 315 Ark. 160, 865 S.W.2d 300 (1993). We grant the petitioner’s request to file a belated petition.  Petitioner and his substituted counsel have filed a petition for review, stating, among other things, that he is entitled to a review because the court of appeals erroneously affirmed the trial court’s ruling that the facts and circumstances surrounding petitioner’s arrest did not rise to the level of probable cause. See Hudson v. State, 316 Ark. 360, 872 S.W.2d 68 (1994). We deny, and hold that petitioner’s grounds do not meet the requirements set out in Rules 1-2(b) and 2-4(c) of the Arkansas Supreme Court. A copy of this order will be sent to the Committee on Professional Conduct regarding Mr. Vess’s failure to file a timely petition for review. Newbern and Corbin, JJ., not participating.